      Case 3:19-cr-30048-SMY Document 1 Filed 04/16/19 Page 1 of 5 Page ID #1

                                                                       Xfcv M »    *U.i» *©**<$¥       fit ^ si   » *r" i f-
                                                                                    bS»' SV,
                          IN THE UNITED STATES DISTRICT COUW *                                 «a.
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS



UNITED STATES OF AMERICA,
                                                     CRIMINAL NO. /<?• ^dflVf-S/rt /
         Plaintiff,
                                                     Title 18,
vs.                                                  United States Code,
                                                     Sections 922(g)(1), 922(u),
BRADLEY N. BOSWELL,

         Defendant
                                                                         J              FILED
                                          INDICTMENT                                      APR t 6 2019
                                                                           CLERK, U.S. DISTRICT COURT
                                                                         SOUTHERN DISTRICT OF ILLINOIS
         THE GRAND JURY CHARGES:                                                  EAST ST. LOUIS OFFICE


                                            COUNT 1


                        Stealing Firearms from a Federal Firearms Licensee


         On or about February 9,2019, in Madison County, Illinois, within the Southern District

of Illinois,

                                     BRADLEY N. BOSWELL,

defendant herein, did steal and unlawfully take and carry away from the inventory and premises

of Benbow City Sports, a federal firearms licensee, the following firearms:

                                                                                                     Serial
 No.           Type       Manufacturer           Model            Caliber/ Gauge                 Number

  1            pistol        Ruger                LCP                  .380                     372023340
  2            pistol        Ruger                LCP                   .380                    372025529

  3            pistol        Ruger                LCP                  .380                     372051465
  4            pistol    Smith & Wesson           M76                  .9mm                          44330
  5        receiver           BCS                  224                 N/A                           00001
  6        receiver           BCS                  224                 N/A                           00002

  7        receiver           BCS                  224                 N/A                           00003
  8        receiver           BCS                  224                 N/A                           00004
  9        receiver           BCS                  224                 N/A                           00005
  10       receiver           BCS                  224                 N/A                           00006
Case 3:19-cr-30048-SMY Document 1 Filed 04/16/19 Page 2 of 5 Page ID #2
Case 3:19-cr-30048-SMY Document 1 Filed 04/16/19 Page 3 of 5 Page ID #3
Case 3:19-cr-30048-SMY Document 1 Filed 04/16/19 Page 4 of 5 Page ID #4
Case 3:19-cr-30048-SMY Document 1 Filed 04/16/19 Page 5 of 5 Page ID #5
